USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: | P2¢/ 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
VICTOR LOPEZ, :
and on behalf of all other persons similarly situated
19-CV-9909 (ALC)
Plaintiffs,
ORDER
-against-
OLIVE GARDEN HOLDINGS, LLC,
Defendant. :
x

 

ANDREW L. CARTER, JR., District Judge:

The Court is in receipt of the Parties’ letters regarding Defendant’s anticipated motion to
dismiss. ECF Nos. 9-10. The Court encourages the Parties to engage in settlement discussions in
this matter. The Parties are hereby ORDERED to submit a Joint Status Report indicating the status
of such settlement discussions by February 14, 2020. If this matter is not resolved by that date,
then the Parties should also propose a briefing schedule for Defendants’ motion to dismiss in the

Joint Status Report.

SO ORDERED.

Dated: January 24, 2020 ce

New York, New York , . as oe “; “ - ee
| 7 (Crp

ANDREW L. CARTER, JRA@™
United States District Judge So

   

 
